Sub-Item 77I. Terms of New or Amended Securities Terms of New or Amended Securities DREYFUS INVESTMENT FUNDS -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/Newton International Equity Fund (collectively, the “Funds”) At the Board meeting held on April 27-28, 2011, the Board of Trustees of Dreyfus Investment Funds (the “ Trust
